           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

RODNEY D. STEPHENS,                            )
                                               )
                             Plaintiff,        )
                                               )
v.                                             )          No. CIV 19-248-RAW-SPS
                                               )
MICHELLE DILLARD, et al.,                      )
                                               )
                             Defendants.       )


                                 OPINION AND ORDER
       Plaintiff is a pro se state prisoner in the custody of the Oklahoma Department of

Corrections (DOC) who is incarcerated at Jess Dunn Correctional Center (JDCC) in Taft,

Oklahoma. He has filed this civil rights complaint pursuant to 42 U.S.C. § 1983, seeking
relief for alleged constitutional violations at his facility (Dkt. 1). The defendants are

Michelle Dillard, JDCC Nurse; Jarrod Roberts, JDCC Medical Administrator; Cheri

Atkinson, DOC Medical Services Manager; and the DOC.

       Plaintiff alleges that on September 19, 2018, he slipped and fell on a wet floor,
injuring his right knee. He complains he has not received timely and appropriate treatment

for the injury and requests monetary and other relief. After review of the complaint, the

Court finds Plaintiff must file an amended civil rights complaint on the Court’s form, as set
forth below.

Screening/Dismissal Standards
       Federal courts must engage in a preliminary screening of cases in which prisoners
seek redress from a governmental entity or officer or employee of a governmental entity. 28

U.S.C. § 1915A(a). The Court must identify any cognizable claims and dismiss any claims
which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b);
28 U.S.C. § 1915(e)(2)(B).

       The pleading standard for all civil actions was articulated in Bell Atl. Corp. v.
Twombly, 550 U.S. 544 (2007). See Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009). To avoid

dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), a complaint must present
factual allegations, assumed to be true, that “raise a right to relief above the speculative
level.” Twombly, 550 U.S. at 555. The complaint must contain “enough facts to state a
claim to relief that is plausible on its face.” Id. at 570. A court must accept all the well-

pleaded allegations of the complaint as true, even if doubtful in fact, and must construe the
allegations in the light most favorable to the plaintiff. Id. at 555-56. “So, when the

allegations in a complaint, however true, could not raise a claim of entitlement to relief,” the

cause of action should be dismissed. Id. at 558. The Court applies the same standard of
review for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) that is employed for Fed. R. Civ.

P. 12(b)(6) motions to dismiss for failure to state a claim. Kay v. Bemis, 500 F.3d 1214,

1217-18 (10th Cir. 2007).
       A pro se plaintiff’s complaint must be broadly construed under this standard.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The
generous construction to be given to the pro se litigant’s allegations, however, “does not
relieve the plaintiff of the burden of alleging sufficient facts on which a recognized legal

claim could be based.”       Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
Notwithstanding a pro se plaintiff’s various mistakes or misunderstandings of legal doctrines
or procedural requirements, “if a court can reasonably read the pleadings to state a valid

claim on which the plaintiff could prevail, it should do so . . . .” Id. A reviewing court need
not accept “mere conclusions characterizing pleaded facts.” Bryson v. City of Edmond, 905

                                               2
F.2d 1386, 1390 (10th Cir. 1990). “While a complaint attacked by a Rule 12(b)(6) motion
to dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the

grounds of his entitlement to relief requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555 (quotations and citations omitted). The court “will not supply additional factual
allegations to round out a plaintiff’s complaint or construct a legal theory on a plaintiff’s
behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

Eleventh Amendment Immunity
       The State of Oklahoma and the Oklahoma Department of Corrections are immune
from suit under the Eleventh Amendment. The Eleventh Amendment protects states from

damages suits unless Congress has abrogated sovereign immunity or the state has waived it.

See Edelman v. Jordan, 415 U.S. 651, 662–63 (1974). Oklahoma has not consented to be
sued in federal court, see Okla. Stat. tit. 51, § 152.1, and § 1983 does not abrogate states’

sovereign immunity, see Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989).

       The DOC is shielded by sovereign immunity, because it is an arm of the state. See
Eastwood v. Dep’t of Corr., 846 F.2d 627, 631-32 (10th Cir. 1988). “[T]he Eleventh

Amendment also precludes a federal court from assessing damages against state officials
sued in their official capacities because such suits are in essence suits against the state.”
Hunt v. Bennett, 17 F.3d 1263, 1267 (10th Cir. 1994) (citation omitted). Therefore, the

Oklahoma Department of Corrections and Defendants Michelle Dillard, Jarrod Roberts, and
Cheri Atkinson in their official capacities are DISMISSED from this action, based on
Eleventh Amendment immunity. Because the Eleventh Amendment involves sovereign

immunity, the official-capacity claims are dismissed “without prejudice” rather than “with
prejudice.” Rural Water Sewer & Solid Waste Mgmt., Dist. No. 1, Logan County, Okla. v.

                                              3
Guthrie, 654 F.3d 1058, 1069 n.9 (10th Cir. 2011).

Defendant Nurse Michelle Dillard
       In his request for relief, Plaintiff asks for revocation of Defendant Dillard’s nursing
license. Plaintiff is advised that this proposed action is not available through a § 1983 civil

rights complaint. Therefore, Plaintiff’s amended complaint should not include this request.

Amended Complaint
       Within twenty-one (21) days of the entry of this Order, Plaintiff must file an amended
complaint on this Court’s form. The amended complaint must set forth the full name of each

person he is suing under 42 U.S.C. § 1983. See Sutton v. Utah State Sch. for the Deaf &
Blind, 173 F.3d 1226, 1237 (10th Cir. 1999) (holding that “a cause of action under § 1983

requires a deprivation of a civil right by a ‘person’ acting under color of state law”). Further,

the names in the caption of the amended complaint must be identical to those contained

in the body of the amended complaint, pursuant to Fed. R. Civ. P. 10(a).
       Plaintiff must provide a short and plain statement of when and how each named

defendant violated his constitutional rights and showing Plaintiff is entitled to relief from
each named defendant. See Fed. R. Civ. P. 8(a). He also shall identify a specific

constitutional basis for each claim. See id. He is admonished that simply alleging that a

defendant is an employee or supervisor of a state agency is inadequate to state a claim.
Plaintiff must go further and state how the named defendant’s personal participation violated

his constitutional rights. The “denial of a grievance, by itself without any connection to

the violation of constitutional rights alleged by the plaintiff, does not establish personal
participation under § 1983.” Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009)

(citations omitted). The Court will only consider claims “based upon the violation of a

plaintiff’s personal rights, and not the rights of someone else.” Archuleta v. McShan, 897

                                               4
F.2d 495, 497 (10th Cir. 1990).
       The amended complaint must include all claims and supporting material to be

considered by the Court. See Local Civil Rule 9.2(c). It must be complete in itself, including
exhibits, and may not reference or attempt to incorporate material from the original complaint

or exhibits. Id. An amended complaint supersedes the original complaint and renders the
original complaint of no legal effect. See Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir.
1991); Gilles v. United States, 906 F.2d 1386, 1389 (10th Cir. 1990). See also Local Civil
Rule 9.2(c). Pursuant to Local Civil Rule 5.2(a), the amended complaint must be clearly

legible, and only one side of the paper may be used.
       The Court Clerk is directed to send Plaintiff the proper form for filing an amended

complaint. If Plaintiff fails to file an amended complaint in accordance with this Order, this

action shall be dismissed for failure to state a claim upon which relief may be granted.

       ACCORDINGLY, Plaintiff is directed to file within twenty-one (21) days an

amended complaint on the Court’s form as directed in this Order. The Court Clerk is

directed to send Plaintiff a copy of the form for filing an amended civil rights complaint in
this Court. Failure to comply with this Order will result in dismissal of this action without

further notice.

       IT IS SO ORDERED this 28th day of August 2019.




                                              5
